El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La apelante, The Porto Eican and American Tobacco Company, fué la parte demandante en la Corte Municipal de Eío Piedras. Allí estableció una acción contra E. E. Torres y otros y obtuvo un aseguramiento de sentencia.
A moción de los demandados el Juez Municipal de Eío Piedras resolvió que la fianza para garantizar el embargo era insuficiente y dejó sin efecto el referido' embargo y or-denó que los bienes embargados fueran entregados a los demandados. Entonces la demandante solicitó y obtuvo la expedición de un auto de certiorari en la Corte de Distrito de San Juan. Después de celebrada la debida vista de dicho certiorari la referida corte de distrito anuló el auto.
La corte de distrito declaró que la fianza prestada para sostener el auto de certiorari era insuficiente (1): Porque no constaba que los fiadores poseían bienes muebles por el doble del valor‘del importe de la fianza; (2) que la cer-tificación al calce de la fianza aparecía suscrita por “C. Eengel, Secretario,”’ sin determinar qué clase de funcio-nario era “C. Eengel, o de donde era él Secretario, y (3) que asimismo la fianza no tenía una fecha ni ninguna indi-cación de haber sido considerada y aprobada por el juez municipal.
*375Sin hacer un señalamiento de error la apelante en su primera cuestión alega qne la corte municipal carecía de jurisdicción para dejar sin efecto la fianza. La teoría de la apelante parece ser qne como la corte municipal por vir-tud del artículo 14 de la Ley sobre Aseguramiento de Sen-tencias está en el deber de actuar inmediatamente, que por tal razón la corte municipal no tenía ningún control sobre sus propias diligencias, por lo menos para anular un embargo. Una corte siempre puede tener control de sus pro-pias diligencias y un medio radical para impugnar una fianza insuficiente es mediante moción para anular el pro-cedimiento al cual se supone que sostiene.
Hemos resuelto un número de veces y recientemente en el caso de Marín v. Acosta, Juez, 30 D. P. R. 26, que la ex-pedición o negativa a expedir un mandamiento de certio-rari es, en gran parte, discrecional en la corte que tiene derecho a expedirlo. No' creemos que el auto de certiorari Xmocede en absoluto toda vez que no ha habido, ninguna ver-dadera infracción del procedimiento. Fué prestada una fianza y anulado un mandamiento de embargo pero según nuestra actual información nos sentimos obligados a resolver que una decisión por la cual se declara nula y sin nin-gún valor una fianza no infringe ninguna regla de procedi-miento. Es más bien una conclusión substantiva hecha por la corte en cuestión.
La sentencia apelada debe confirmarse.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.